MOLLWAY, Acting Associate Justice,
concurring.
Although I join in the prevailing opinion, I write separately to address an issue raised by the dissent. As the dissent notes, the prevailing opinion is not joined in by any judge who lives in American Samoa, instead, I and my colleague on that opinion are acting associate justices, invited to sit in light of conflicts that preclude a full complement of justices based in American Samoa. I recognize that it is the dissenters and other members of American Samoa’s bench who will have to deal with the effects of our holding today. I do not, however, for that reason cavalierly join in the prevailing opinion. To the contrary, it is only because I conclude that the statutes in issue demand our result that I join in it. If I could, in good faith, reach a contrary result true to the statutory language, I would gladly do so.
*27The record contains no evidence indicating that the Legislature intended anything other than what the statutes provide. The dissent argues that, to those who live in American Samoa, it is clear that the Legislature did not intend to enact what it did enact. But when the record does not actually establish such an error, a court, whether in American Samoa or elsewhere, cannot rewrite legislation. To permit judicial redrafting would be particularly dangerous here, where the legislation concerns the court itself. I must trust that, if the Legislature of American Samoa did not intend the result stated in the prevailing opinion, it will act promptly to correct its own pronouncements.
RICHMOND Associate Justice, SAGAPOLUTELE, Associate Judge, and MAMEA, Associate Judge, concurring in part and dissenting in part.
We join the prevailing opinion insofar as it declares that the defendants have a right to a jury trial in the District Court. We disagree, however, with its conclusion that jury trials in the District Court must be conducted by the Chief or Associate Justice of the High Court, joined by two Associate Judges. We do not believe this was the intention of the Legislature. When appropriate, we would adhere to the principles of judicial statutory interpretation enunciated in the prevailing and concurring opinions. However, we believe that these stated principles are misapplied in this case. In our view, the prevailing opinion unnecessarily creates a result of potentially titanic impracticality — a result directly in conflict with various statutes regulating the composition of the High Court and District Court, and defining the functions of the Justices and Judges of our court system.
Standard of Review
In construing a statute, while we must give due weight to its explicit language, we are not bound to interpret the statute so as to create an absurd result. We characterize the result as “absurd” not in any derogative or pejorative sense but as a word of art employed in the judicial standard applicable, in our view, to the issue before the Court.
“It is a familiar rule, that a thing may be within the letter of the statute and yet not within the statute, because not within its spirit nor within the intention of its makers.” Mova Pharm. Corp v. Shalala, 140 F.3d 1060, 1068 (D.C. Cir. 1998) (quoting Holy Trinity Church v. United States, 143 U. S. 457, 459-60 (1892)); In re Pac.-Atl. Trading Co., 64 F.3d 1292, 1303 (9th Cir. 1995) (Court should not “presume Congress intended an absurd result”); Bechtel Const., Inc. v. United Bd. Of Carpenters, 812 F.2d 1220, 1225 (9th Cir. 1987) (“Legislative enactments should never be construed as establishing statutory schemes *28that are illogical, unjust, or capricious.”). When such a situation arises, “in determining how to avoid an absurdity generated by the plain language of a statute, a court is to look to [legislative] intent.” In re Investment Bankers, Inc., 4 F.3d 1556, 1564 (10th Cir. 1993). “[T]he intention of the drafters, rather than the strict language, controls.” Mova Pharmaceutical Corp, 140 F.3d at 1068 (quoting United States v. Ron Pair Enters., 489 U.S. 235, 242 (1989)).
Discussion
A. The Prevailing Holding Will Have Absurd Results
We acknowledge, as set forth in the prevailing opinion, that A.S.C.A. §3.0232(a) was clearly intended to extend the right of a jury trial to the District Court. Further, the plain language of A.S.C.A. § 3.0232(b) would seem to dictate that when such jury trials are had at the District Court, they shall be presided over by the Chief or Associate Justice of the High Court and two Associate Judges. The prevailing opinion stops there, though, ignoring the implications of such a construction. The Chief Justice and Associate Justice, by statute, are only assigned to the various divisions of the High Court. See A.S.C.A. §§ 3.0209(a) (“The Chief or the Associate Justice shall have power to hear and determine alone any preliminary or supplementary matter in any case before the divisions of the High Court’) (emphasis added), 3.1002 (“The Chief Justice and the Associate Justice shall preside at all [the High Court’s] divisions”), 3.0220 (Appellate Division), 3.0230 (Trial Division), 3.0240 (Land and Titles Division). The same restriction applies to the Associate Judges. That is, by statute, they are only assigned to sit on cases at the High Court. See A.S.C.A. §§ 3.0210 (“The associate judges shall be entitled to be heard on all questions before any division of the High Court’) (emphasis added), 3.1004 (“There shall be no less than 5 associate judges of the High Court’) (emphasis added), 3.0220 (Appellate Division), 3.0230 (Trial Division), 3.0240 (Land and Titles Division).
On the other hand, the District Court is composed of only District Court Judges. A.S.C.A. § 3.0301. No statute envisions the Chief Justice, Associate Justice, or any Associate Judge sitting at the District Court. Indeed, “[a]ll sessions of the district court are conducted by a district court judge sitting alone.” A.S.C.A. § 3.0303 (emphasis added)
Furthermore, it makes sense that the Associate Judges are not designated to sit at the District Court. The District Court does not have jurisdiction over matai titles; the High Court has exclusive jurisdiction. A.S.C.A. § 3.0208(b). And it is in these cases that the Associate Judges perform their most integral function — determining the result in matai title controversies. See, e.g., In re Matai Title "Tuaolo, ” 28 A.S.R.2d 137 *29(Land and Titles Div. 1995) (if majority of the four associate judges agree in result, presiding Justice need not even vote); compare A.S.C.A. § 3.0241(b) (Justice’s decisional role limited to resolving a tie vote among the Associate Judges in matai title cases), with A.S.C.A. §§ 3.0221 (difference of opinion between Justices and Associate Judges in Appellate Division), 3.0231 (difference of opinion between Justice and Associate Judges in Trial Division), 3.0241(a) (difference of opinion between Justice and Associate Judges in land cases).
The prevailing opinion disregards this carefully crafted organizational scheme and implicitly declares that the Legislature, with the slip of a pen, clearly intended to overlook the current structure of our judiciary. Nelson v. Irvine, 143 F.3d 1196, 1207 (9th Cir. 1998) (“Sections of statutes should be construed consistently with other statutory sections whenever possible.”). This result is clearly absurd, inconsistent, and impractical. To read the statute in such a way will create, to say the least, an administrative nightmare. The High Court has only seven authorized and budgeted judicial positions, two Justices and five Associate Judges, and is therefore not equipped to man both the High Court and District Court on any regular or routine basis. It would be particularly and unnecessarily burdensome when jury trials are scheduled in both courts.1
B. The Intent of the Legislature
The prevailing opinion is not only problematic. We do not believe it effectuates the actual intent of the Legislature clearly evident in the evolutionary development of A.S.C.A. § 3.0232.
The Legislature understood, when it enacted the original version of A.S.C.A. § 3.0232 (5 A.S.C. 413, the present code’s forerunner at that time), P.L. No. 15-100 (1978) that King v. Andrus, 452 F. Supp. 11 (D.D.C. 1977), required jury trials in felony prosecutions. Felony prosecutions were then, and still are, only heard before the High Court. A.S.C.A. § 3.0208. At that juncture, we think the Legislature clearly expressed that intent in A.S.C.A. § 3.0232(a) (then 5 A.S.C. § 413 (a)) by applying the statute to the High Court. Moreover, A.S.C.A. § 3.0232(b) (then 5 A.S.C. § 413(b)) clearly complemented subsection (a) as originally enacted. Thus, the phrase “Notwithstanding any law to the *30contrary,” in our understanding, had meaning only in reference to the usual Trial Division quorum requirement of one sitting Associate Judge. A.S.C.A. § 3.0230 (then 5 A.S.C. § 408(c)).2
The Legislature enacted P.L. No. 16-53 (1980) 18 months later. That act “refined” numerous provisions of the “District Court Act of 1979,” including recognition of the constitutional requirement of jury trials in prosecutions of offenses having potential sentences of more than six months, and as stated in the preamble, with the intention to eliminate statutory inconsistencies concerning the respective jurisdictions of the High Court and District Court.
It seems clear that the author of the bill that became P.L. 16-53, and dining the legislative process, the legislators and their staff, overlooked A.S.C.A. § 3.0232(b) and thereby failed to provide clear consistency between subsections (a) and (b) for purposes of the distinctly different and normal composition of judges sitting on jury trials in the High Court and District Court. The oversight, in our view, did not alter the original and readily apparent intent of only mandating two Associate Judges sitting on all jury trials in the High Court — a practice routinely followed. See MCI Telecomm. Corp. v. Am. Tel. & Tel. Co, 512 U.S. 218, 228 (1994) (“[T]he most relevant time for determining a statutory term’s meaning” is when the act became law). We see no reason why we are compelled to interpret subsection (b) other than the evident way the Legislature originally intended.
Opinions Compared
The prevailing opinion correctly states that a “statute is not irrational simply because it changes the prevailing practice.” But dramatically altering not just prevailing practice but the entire court structure is certainly a sign that such a statute may be problematic. When such a situation arises, our goal as a court is to make sense of (he overall statutory scheme, to reconcile the conflicts and harmonize legislative enactments. We should not abdicate this responsibility simply because the plain language of a statute allows for a plausible, yet probably unintended, result. See Pub. Citizen v. Dep't of Justice, 491 U.S. 440, 454-55 (1989).
It seems that the philosophy of statutory interpretation expressed in the *31prevailing opinion differs from the one set forth in this separate opinion. Both methods are reasonable, and we do not mean to discredit the prevailing opinion’s approach. Nonetheless, in our view, the interpretive philosophy of the prevailing opinion is unsuitable in this instance. The prevailing opinion’s claim that there is no indication of what the Legislature intended belies reality.3 Though not overwhelming on the intent issue, the timing of the amendments, existing statutes, and the structure of the Judiciary, coupled with local practice and understanding are sufficient to provide us with a legislative history. Or simply put, there is evidence of the proper context in which to view this statute.
What is considered legislative history in stateside jurisdictions — as examples, records of the proceedings of committee hearings, floor debates, and joint resolutions — is still largely non-existent in this jurisdiction. In saying what the law of this Territory is — what a statute means — we must be cognizant of all relevant factors, of local customs and traditions, and we must allow common sense to prevail. Perhaps this is the most glaring divide between the prevailing opinion and our separate opinion.
In this respect, the three local judges adhering to this separate opinion agree on one interpretation of the statute. The prevailing opinion consists of the two visiting Acting Justices and their contrary view. Thus, while the vote count stands at 2 to 3, the law commands that their opinion prevails. See A.S.C.A. § 3.0221. But this only emphasizes the divide between our viewpoint and the reasoning of the prevailing opinion. In putting form over substance, the prevailing opinion expresses fidelity to a legal dogma that will create a great burden on the Territory and the Judiciary’s resources. In deference to local knowledge and experience with interpreting the Territory’s legislation, we believe that our view is the view of the Legislature.
Conclusion
*32Accordingly, while we concur in the decision stated in the prevailing opinion that an accused is entitled to a jury trial in the District Court, we dissent from the holding in that opinion that requires a Justice and two Associate Judges of the High Court to sit on jury trials, conducted in the District Court.
In view of the prevailing opinion, we urge the Legislature to enact clear legislation in the immediate future stating its intention on the judicial composition sitting on jury trials in the District Court, whether the District Court Judge presides or otherwise.

 To firrther emphasize our point, one can wonder why, if the Legislature intended Justices and Judges of the High Court to sit on all jury trials, it did not simply provide that all jury trials take place at the High Court? The prevailing opinion apparently sees nothing absurd about uprooting the High Court’s judges and other resources to the District Court each time a jury trial is held there. We will not attribute such illogic to the Legislature.


 The prevailing opinion uses this clause to sanction a ‘wholesale revision of our courts’ composition, without pausing to question its effect. As stated, we think this language references (he number of Associate Judges sitting on a jury trial in the High Court. At the very least, the lack of a consensus as to the purpose of this clause suggests that the plain language of this statute is far from clear.


 Ironically, according to the prevailing opinion, it seems that even if there had been express, rather than implicit, legislative history contradicting their interpretation of the plain meaning of the statute, they would still not use it as guidance. See supra at 24 (“When the words of a statute are unambiguous, then ‘judicial inquiry is complete.’”). Contrast, e.g., Pub. Citizen, 491 U.S. at 455 (quoting Boston Sand & Gravel Co. v. United States, 278 U.S. 41, 48 (1928) (“Looking beyond the naked text for guidance is perfectly proper when the result it apparently decrees is difficult to fathom or where it seems inconsistent with Congress’ intention, since the plain-meaning rule is ‘rather an axiom of experience than a rule of law, and does not preclude consideration of persuasive evidence if it exists.’”)).